COXE, Circuit Judge.
The Pitt patent in issue has been so frequently before the court and has been so thoroughly examined by the judges Who have passed upon its validity and scope that further discussion along these lines seems superfluous. We indorsed the opinion of Judge Rose in the Twinlock Case and see no reason to justify us in receding from the position there taken. Nothing has occurred to change our opinion that the exposition of the law as stated by Judges Rose and ITough follows- as a necessary conclusion from the facts.
The claims in controversy are the first six. The District Court considered the first claim as typical of the others. This claim contains three elements; the first two are found in the defendant’s structure and the controversy turns upon the question whether of not the third element — the retaining plate — is present. This element is described in the first claim as “means for reliably holding the book-plates and the spring plate together.” This “means” is referred to in the testimony as the “retaining plate.” The question, therefore, narrows itself down to this. Does the defendant have the retaining plate or an equivalent thereof ? We think it does.
There is nothing dn the patent itself or in the evidence requiring a restricted interpretation of the claims and, in view of the unquestioned popularity and utility of the Pitt device, we do not see why the claims should be so limited. Pitt was practically the originator of this art. It was in a crude and nebulous condition before he appeared. In short, we find nothing which requires us to reverse our former decision affirming Judge Rose. The complainant acting under the Pitt patents is practically the creator of this art and is entitled to a liberal construction of the claims in controversy. As so construed tire defendant infringes.
The decree is affirmed with costs.